DETAILED ACTION
This office action is in response to application filed on 10/31/2019.
Claims 1 – 19 are pending.
Priority is claimed to provisional application 62/753864 (filed on 10/31/2018)

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 19is/are rejected under 35 U.S.C. 103 as being unpatentable over Morsi et al (US 20130227573, prior art part of IDS dated 10/13/2020, hereinafter Morsi), in view of Shyamsundar et al (US 20170315714, hereinafter Shyamsundar).

As per claim 1, Morsi discloses: A method performed by a computer system having at least one processor and a memory, the method comprising, the computer system: 
(Morsi [0041]: “Through the usage data 111, the configuration system 104 monitors the data pipeline system 102 during operation to optimize the data pipeline system 102… The usage data 111 may include a wide variety of data types, including, for instance, query response times, data store sizes, data throughput levels, etc. The manifest compiler 122 processes and re-processes the data pipeline configuration manifest 110 in view of the usage data 111”; [0043]: “The usage data may be processed by the data flow logic packages and/or the configuration system 104 to determine one or more performance metrics (e.g., average query response time, data throughput variance, etc.). The performance metrics may vary. Other examples include data flow task execution time, central processing unit (CPU) utilization, input-output (I/O) utilization, memory utilization, most frequent executed queries, numbers of locks and latches at specific time snapshots. Each of these metrics may be analyzed to determine database and other system tuning parameters”. Examiner notes that re-processes the data pipeline configuration manifest in view of the usage data is mapped to the claimed event, and the specific metric is mapped to the claimed event type.)
accessing workflow process configuration data, wherein the workflow process configuration data comprise software application configuration data and workflow process instructions; (Morsi [0053]: “The method may begin in block 300 with compilation and/or other processing of a data pipeline configuration manifest 302 to generate a framework 304 of the data pipeline system. The data pipeline configuration manifest may include an object-oriented metadata model of the data pipeline system to support the generation of the object metadata underlying the framework… SSIS or other data flow logic packages 306 of the data pipeline system may then be generated in a block 308 based on the pipeline and other metadata generated by the processing of the data pipeline configuration manifest”.)
modifying the workflow process configuration data to create modified workflow process configuration data, wherein the modifying comprises configuring the workflow process configuration data to implement one or more optimizations, and wherein each of the one or more optimizations is based on an evaluation of a portion of the context data; and executing an optimized workflow process run to generate one or more software artifacts based on the modified workflow process configuration data. (Morsi [0055]: “Following the collection, analysis and/or processing of the usage mapping data 318, the data pipeline configuration manifest 302 is processed again in a block 322 with the usage mapping data 318 to update or otherwise modify the physical mapping metadata used in system deployment. The usage mapping data 318 may correspond with or include any portion of the data collected from the data pipeline system, or any processed form thereof. Upon completing the re-processing of the data pipeline configuration manifest 302, control may return to block 308 for further generation of any data flow logic packages called for by the updated physical mapping. Such data flow logic packages may be configured in accordance with the previously generated generic pipeline metadata”; [0065]: “The method may begin with a re-compilation or other re-processing of a data pipeline configuration manifest in block 400 during the execution of a deployed data pipeline system. The physical mapping metadata is then updated in block 402 in an attempt to address the actual usage mapping data recently collected and used during the re-processing. The update may include storing the metadata associated with the previous deployment (or some representation thereof) in a data store”.)
Morsi did not explicitly disclose:
wherein the computer system comprises computer software development system;
wherein the workflow processing configuration data is for a set of computer software source code;
However, Shyamsundar teaches:
wherein the computer system comprises computer software development system; wherein the workflow processing configuration data is for a set of computer software source code; (Shyamsundar [0120])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Shyamsundar into that of Morsi in order to have the computer system comprises computer software development system; wherein the workflow processing configuration data is for a set of computer software source code. One of ordinary skill in the art can easily see the claimed limitations are 

As per claim 2, Morsi and Shyamsundar further teach:
The method of claim 1, wherein the context data further comprise an event source for the event. (Morsi [0043])

As per claim 3, Morsi and Shyamsundar further teach:
The method of claim 1, wherein the context data further comprise an event time for the event. (Morsi [0042] - [0043])

As per claim 4, Morsi and Shyamsundar further teach:
The method of claim 1, wherein the event type is selected from the group consisting of: a revision to software source code; an initial configuration of the workflow process configuration data for the set of software source code (Morsi [0053]); a change of a resource upon which the set of software source code depends; a scheduled event; receipt of a user-supplied instruction to initiate a workflow process; and receipt of a user-supplied instruction to restart a workflow process. 

The method of claim 1, wherein the workflow process instructions define tasks and dependencies between tasks. (Morsi [0035]) 

As per claim 6, Morsi and Shyamsundar further teach:
The method of claim 1, wherein software application configuration data comprise one or more of: software dependency data; configuration data for generating a software application; configuration data for testing a software application; configuration data for analyzing a software application; configuration data for releasing a software application (Morsi [0053]); configuration data for deploying a software application to a particular environment; and configuration data for deploying a software application for a particular purpose. 

As per claim 7, Morsi and Shyamsundar further teach:
The method of claim 1, wherein each of the one or more optimizations is selected from the group consisting of: a reordering of tasks specified to be performed by the workflow process; a parallelization of tasks specified to be performed by the workflow process; an omission of a task specified to be performed by the workflow process; an inclusion of a task not specified to be performed by the workflow process; a configuration of a task incompletely configured by the workflow process; a reuse of an (Morsi [0062]); a configuration of a software artifact not originally configured to be produced by the workflow process; a creation or modification of scheduling parameters affecting execution of the workflow process; and an identification or modification of resources allocated for execution of the workflow process. 

As per claim 8, Morsi and Shyamsundar further teach:
The method of claim 1, further comprising: determining that the event is not an ignorable event based on the context data and the modified workflow process configuration data, wherein the executing of the workflow process run is performed in response to the determining that the event is not an ignorable event. (Morsi [0045]: examiner notes that Morsi allows the option of not tune the performance if the monitored performance data does not degrade.)

As per claim 9, Morsi and Shyamsundar further teach:
The method of claim 1, wherein the context data for the event, the workflow process configuration data, or both are accessed from a database. (Morsi [0041])

As per claim 10, Morsi and Shyamsundar further teach:
(Morsi [0041])

As per claim 11, Morsi and Shyamsundar further teach:
The method of claim 1, wherein each of the generated software artifacts is selected from the group consisting of: a set of one or more deployable software applications; a set of one or more software dependencies; metrics relating to the executing of the workflow process; logs relating to the executing of the workflow process; and reports about artifacts produced by the workflow process. (Morsi [0062])

As per claim 12, Morsi and Shyamsundar further teach:
The method of claim 1, wherein one of the optimizations comprises: omitting a software deployment task from the workflow process, wherein the event that triggers the workflow process comprises a revision to software source code on a non-master branch or on a feature branch. (Morsi [0062])

As per claim 13, Morsi and Shyamsundar further teach:
(Morsi figure 4)

As per claim 14, Morsi and Shyamsundar further teach:
The method of claim 1, wherein one of the optimizations comprises: alteration of a scheduling priority of a task in the workflow process, wherein the event that triggers the workflow process comprises a revision to software source code, and wherein the alteration is based on an evaluation of the revision. (Morsi [0042] - [0043])

As per claim 15, Morsi and Shyamsundar further teach:
The method of claim 1, wherein one of the optimizations comprises: alteration of a scheduling priority of the workflow process, wherein the event that triggers the workflow process comprises a revision to software source code, and wherein the alteration is based on an evaluation of the revision. (Morsi [0042] - [0043])

As per claim 16, Morsi and Shyamsundar further teach:
(Morsi [0062])

As per claim 17, Morsi and Shyamsundar further teach:
The method of claim 1, wherein one of the optimizations comprises: specifying or modifying a number, a size, or a type of computing resources used to execute the optimized workflow process run. (Morsi [0045])

As per claim 18, it is the system variant of claim 1 and is therefore rejected under the same rationale.
As per claim 19, it is the non-transitory computer readable medium variant of claim 1 and is therefore rejected under the same rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196